            Case 1:18-cr-00375-VSB Document 143
                                            142 Filed 08/10/20 Page 1 of 1
                      THE LAW OFFICE OF GARY KAUFMAN, PLLC
                                            ATTORNEY AT LAW
                                              377 BROADWAY
                                                  8th, Floor
                                         New York, New York 10013
                                     (347) 855-9102 FAX (212) 202-7949




                                                                     August 10, 2020

Via ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse                                           8/10/2020
40 Foley Square
New York, NY 10007

Re:    United States v. Ziskind, et al.
       18-cr-375-VSB

Dear Honorable Judge Broderick,

       I represent Vladimir Ziskind in the above matter. Mr. Ziskind was released at arraignment on
an unsecured $350,000 bond cosigned by three approved suretors. As a condition of the bond, Mr.
Ziskind’s travel has been limited to the Southern and Eastern District of New York.

      Mr. Ziskind respectfully requests the Court’s permission to travel to West Palm Beach, Florida
from Thursday, August 13, until Wednesday, August 19, for a family trip, with his parents.

        Upon his return, Mr. Ziskind plans on quarantining at home, while his wife remains upstate
with relatives, and following any other public health protocols, in place at the time of his arrival back
home.

       Neither the government nor Pretrial Service have any objection to Mr. Ziskind’s request.

       Thank you for your attention to this matter.

                                                                     Sincerely,

                                                                            /s/
                                                                     GARY M. KAUFMAN, ESQ.
                                                                     Attorney for Vladimir Ziskind

cc: AUSA Robert Boone
   AUSA Andrew Thomas
